Citation Nr: 1128537	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-08 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for tinea versicolor prior to August 25, 2010 and entitlement to an initial disability rating in excess of 60 percent from August 25, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on September 3, 2009, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

In March 2010, the Board remanded the Veteran's claims of entitlement to an initial compensable disability rating for service-connected tinea versicolor and entitlement to service connection for a right eye disability for additional development.  However, in a May 2011 rating decision, the RO granted service connection for a right eye disability.  This was a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the claim is no longer in appellate status.

In addition, while the Veteran's claim of entitlement to an initial compensable disability rating for service-connected tinea versicolor has been in remand status, the May 2011 rating decision granted an initial disability rating of 60 percent, effective August 25, 2010.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial disability rating remains in appellate status for both the period before and after August 25, 2010.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, the issue has been recharacterized as shown on the title page.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Resolving reasonable doubt in the Veteran's favor, prior to August 25, 2010, the service-connected tinea versicolor covered at least 5 percent, but less than 20 percent, of the exposed area affected.   

3.  From August 25, 2010, the Veteran is in receipt of the maximum disability rating for service-connected tinea versicolor under Diagnostic Code 7806 and there is no evidence of any systemic manifestations that would warrant the assignment of a 100 percent disability rating.  


CONCLUSIONS OF LAW

1.  Prior to August 25, 2010, the criteria for an initial compensable disability rating of 10 percent, but not higher, for tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

2.  From August 25, 2010, the criteria for an initial disability rating in excess of 60 percent for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's claim for a higher initial disability rating, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, in this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for tinea versicolor.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  In March 2010, the Board remanded the Veteran's claim to provide a new VA examination.  The record reveals that the Veteran was afforded a VA examination in August 2010 in accordance with the remand directives and, therefore, the Board finds that the March 2010 remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Cumulatively, the Veteran has been afforded VA examinations in November 2005 and April 2007 with respect to the disability on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are more than adequate, as the reports were predicated on reviews of the pertinent evidence of record and fully addressed the rating criteria that are relevant to rating the service-connected tinea versicolor.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

At the onset the Board notes that, while the claim was pending on appeal, the applicable rating criteria for skin disorders, 38 C.F.R. § 4.118, were revised effective October 23, 2008.  See 73 Fed. Reg. 54, 710 (Sept. 23, 2008).  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54, 710 (Sept. 23, 2008).  Because the Veteran's claim was received prior to October 23, 2008, and he has not requested that the revised criteria be applied to his case, the revised criteria are not for application.  

In this case, the Veteran's tinea versicolor has been evaluated as noncompensably disabling prior to August 25, 2010 and thereafter as 60 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Alternatively, the skin condition can be rated under Diagnostic Code 7813 as disfigurement of the head, face or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

Prior to August 25, 2010

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 10 percent disability rating prior to August 25, 2010.  

The Veteran was afforded a VA examination in November 2005.  With respect to the diagnosis of tinea versicolor, the Veteran stated that his skin problems began in 1991 with symptoms of a rash to his bilateral shoulders and neck.  The Veteran was positive for pruritic and dark colored spots that turn light colored after he applied a cream that was prescribed by his physician.  He had not been treated with any pills.  The examiner noted that the Veteran took an unknown cream for tinea versicolor as mentioned.  The Veteran used the cream for tinea versicolor approximately four to five times a year, daily for about a week.  There were no systemic symptoms.  On physical examination, the posterior left shoulder had multiple hypopigmented circular lesions/patches.  The lesions were flat with some scaling.  There were two small lesions to inferior neck, both 5 mm. in diameter.  There were no lesions on the right shoulder.  The lesions covered 0.0% of the entire body.  It was noted that the exposed area, while controlled, covered 1.7% of the area and if flared up, covered 8.9% of the exposed area.  There was no scarring or disfigurement.  The Veteran was diagnosed with tinea versicolor.  

The Veteran was afforded a VA examination in April 2007.  The examiner reviewed the claims file.  On physical examination, the Veteran's tinea versicolor consisted of itchy macular patches on both upper arms, on the anterior and posterior neck and on the back.  It was worse in the hot summer months.  He had been prescribed selenium sulfide lotion which he applied for several days each month and quieted the conditions.  Other than the itching and nuisance, there were no other limitations to usual daily function or occupational activities.  The current treatment included selenium sulfide lotion to the tinea versicolor.  The tinea versicolor was inactive at the time of the examination.  After recent treatment, there were residual macular hypopigmentations of 2 to 4 mm. dimensions, scattered on the upper arms, the upper back, and on either side of the midline in the flanks.  The macules were not coalesced and were quiet faint.  The entire surface area of these spots added together covered no more than 2 percent of the entire body and none of them were located in exposed skin.  In fact, one must look very closely at the Veteran's skin to be able to discern the patches apart from the normal surrounding skin.  As noted, the condition was quiet at this time.  The examiner noted that there were no scars or disfigurement present.  The diagnosis was listed as tinea versicolor, controlled with topical medication.  

In light of the evidence and pertinent criteria in this case, the Board finds that an initial 10 percent disability rating is warranted for the Veteran's service-connected tinea versicolor prior to August 25, 2010.  Although the April 2007 VA examiner noted that the Veteran's skin disorder only covered 2 percent or less of the entire body and did not cover any exposed skin, the November 2005 VA examiner noted that if the Veteran's skin disorder was flared-up, the skin disorder would cover at least 8.9 percent of the exposed area.  Although it is unclear as to whether the examiner was referring to the tinea versicolor or the Veteran's other service-connected skin disorder, pseudofolliculitis barbae, the Board will resolve the benefit of the doubt in the Veteran's favor, and finds that the Veteran is entitled to an initial 10 percent disability rating prior to August 25, 2010.  See Diagnostic Code 7806; 38 U.S.C.A. § 5107(b).

However, the evidence of record does not warrant the assignment of an initial disability rating in excess of 10 percent prior to August 25, 2010.  The medical evidence does not show that the Veteran's service-connected tinea versicolor covered 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  Moreover, there is no evidence that the Veteran had systemic therapy such as corticosteroids or other immunosuppressive drugs at any point during the appeal.  Although the Veteran used topical medications to treat his tinea versicolor, there is no evidence that the Veteran used corticosteroids or other immunosuppressive drugs.  Therefore, the Veteran is not entitled to an initial disability in excess of 10 percent prior to August 25, 2010 under Diagnostic Code 7806.  

The Board acknowledges that under Diagnostic Code 7813, the Veteran's service-connected tinea versicolor can be rated as either dermatitis/eczema or as scars (disfiguring or otherwise), whichever is the predominant disability.  In this case, there is no evidence that the Veteran has any scars or disfigurement as a result of his tinea versicolor.  Indeed, the November 2005 VA examination report noted that there was no scarring or disfigurement.  Thus, the Veteran's predominant disability is the rash itself.  Therefore, the Board finds that evaluating the Veteran's tinea versicolor as dermatitis/eczema under Diagnostic Code 7806 as directed by Diagnostic Code 7813 is correct.  38 C.F.R. § 4.118.

The Board acknowledges the Veteran's testimony regarding his skin disorder.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles, 16 Vet. App. at 374; Layno, 6 Vet. App. at 469.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the competent medical evidence discussed above is more persuasive than the Veteran's mere conclusory statements that he is entitled to a higher disability rating without any mention of the criteria that would warrant a higher disability rating.     

In sum, while the Veteran is entitled to an initial disability rating of 10 percent for service-connected tinea versicolor prior to August 25, 2010, he is not entitled to an initial disability rating in excess of 10 percent prior to August 25, 2010.  The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent and, therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54 (1990).  


From August 25, 2010

In light of the evidence and pertinent criteria in this case, the Board finds that an initial disability rating in excess of 60 percent for the Veteran's service-connected tinea versicolor from August 25, 2010 have not been met.  

The Veteran was afforded a VA examination in August 2010.  The examiner reviewed the claims file.  The Veteran stated that he had a persistent pruritic skin eruption since 1991.  He used numerous medications and the problem persists.  He did not receive any current treatment.  The symptoms included itching, stinging, and burning especially during the warmer months.  The extent of the disease was located on the neck, posterior thorax, upper lumbar area, abdomen, and upper arms.  There were hypo-pigmented papulosquamous lesions in these areas.  There were no associated systemic manifestations.  The diagnosis was listed as tinea versicolor.  The examiner noted that the lesions involved at least 40 percent of the non-exposed skin and the neck was the only exposed skin involved.  The Veteran had extensive skin disease which was markedly symptomatic.  This is severe tinea versicolor due to extent and symptoms.  

The Board notes that the Veteran is in receipt of the maximum 60 percent disability rating under Diagnostic Code 7806 since August 25, 2010, the date of the VA examination which showed that the Veteran's skin disability affected 40 percent of his total body area.  Thus, in order for the Veteran to obtain a 100 percent disability rating, the Board must evaluate his skin disability under another diagnostic code that provides for such an evaluation.  In this regard, Diagnostic Code 7817, the diagnostic code for exfoliative dermatitis, is the only potential code that is applicable to the Veteran's skin disability and provides the higher 100 percent disability rating.  

Under Diagnostic Code 7817, exfoliative dermatitis (erythroderma) warrants a 100 percent disability rating when there is generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7817.  

Since August 25, 2010, the criteria for a disability rating in excess of 60 percent have not been met.  The evidence does not show that the Veteran's service-connected disability has ever been characterized by generalized involvement of the skin, plus systemic manifestations, such as fever, weight loss, and hypoproteinemia.  Therefore, the Veteran's disability does not warrant the assignment of a 100 percent disability rating under Diagnostic Code 7817.   

In reaching this conclusion, the Board acknowledges the Veteran's belief and his wife's letter that his symptoms are more severe than the current disability rating reflects.  However, the Veteran is currently in receipt of the maximum disability rating allowed under Diagnostic Code 7806 and the Veteran and his wife have not attested to any systemic manifestations that would allow for a 100 percent disability rating. Therefore, the Veteran's statements and those of his wife do not support the assignment of a higher initial disability rating since August 25, 2010.  

In sum, there is no support for an initial disability disability rating in excess of 60 percent for the service-connected tinea versicolor since August 25, 2010.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54 (1990).  

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinea versicolor is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  There is also no evidence of marked interference with employment or frequent periods of hospitalization.  Therefore, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, prior to August 25, 2010, for the service-connected tinea versicolor is granted, subject to regulations governing the payment of monetary awards.

Entitlement to an initial disability rating in excess of 60 percent, from August 25, 2010, for service-connected tinea versicolor is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


